Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 12, Prior arts of record fail to teach or render obvious, alone or in combination a method and queuing system comprising the claimed components, relationship, and functionalities as specifically recited in the claims. Specifically, transferring the call in progress without participation by the waiting party, to an independent calling system, a third party not operated by the organization, between the waiting party and the queuing party on a voice line for a transaction, and transferring call-attached data; and initiating an agent leg call from the ICS (Independent Calling System) to the QCS (Queuing Calling System) to hold a virtual spot for the waiting party.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652